AFTERMARKET ENTERPRISES, INC. 933 S. 4th Street, Unit A Grover Beach, California 93433 December 9, 2010 Ronald E. Alper, Esq. United States Securities and Exchange Commission Division of Corporate Finance treet Mail Stop 3561 Washington, D.C. 20549 Re:Aftermarket Enterprises, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed April 15, 2010 Form 10-Q for the Quarterly Period Ended March 31, 2010 Filed May 17, 2010 File No. 333-141676 Dear Mr. Alper: To assist the staff of the Commission in completing its review of the above referenced filing, the comments from your comment letter dated December 3, 2010, are quoted below and are followed in each case by the Company’s response thereto.Unless otherwise indicated, the reference immediately preceding the Company’s response indicates the corrected or revised page where the response appears. Form 10-Q for the Period Ended September 30, 2010 Item 4T.Controls and Procedures Changes in internal control over financial reporting, page 13 1.Please amend your filing in accordance with comment three below to indicate, if true, that there have been no changes in internal control over financial reporting that occurred during your last fiscal quarter (or fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonable likely to materially affect, your internal control over financial reporting, as requested in comment six in our letter dated August 11, 2010 and comment five in our letter dated September 21, 2010.See Item 308T(b) of Regulation S-K. Response We have amended the filing as requested. Ronald E. Alper, Esq. United States Securities and Exchange Commission Division of Corporate Finance August 31, 2010 Page 2. Please ensure that your amended Form 10-Q has been dated as of the date that it is executed. Response We have so dated the amended Form 10-Q. 3.It appears that you have submitted a letter to your auditors as Exhibit 32.Please amend your filing to include the Section 906 certification as Exhibit 32.See 18 U.S.C Section 1350. Response We have amended Exhibit 32 as requested. If you have further questions or need additional information, please let me know. Sincerely, AFTERMARKET ENTERPRISES, INC. /s/ Adam Anthony Adam Anthony, CEO
